Title: James Madison to Richard Smith, 31 March 1831
From: Madison, James
To: Smith, Richard


                        
                            
                                Richard Smith Esqr.
                            
                            
                                
                                    Montpellier
                                
                                Mar. 31. 1831
                            
                        
                        
                        
                        J. Madison presents his respects to Mr. Smith and requests him to receive and apply the proceeds of the
                            enclosed Check as Treasurer of the American Colonization Society.
                        
                            
                                
                            
                        
                    